Citation Nr: 9926021	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-13 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Determination of initial disability evaluation assigned 
service-connected left ear conductive hearing loss, currently 
assigned a noncompensable evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to July 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which granted service connection for 
left ear hearing loss and assigned a noncompensable 
disability rating.


REMAND

The record reflects that the veteran incurred his current 
left ear hearing loss in service after undergoing a left 
radical mastoidectomy for removal of a cholesteatoma of the 
left ear.  After surgery, the Air Force provided him with a 
hearing aid for his left ear and he has worn one ever since.  
He essentially asserts that his left ear hearing impairment 
is detrimental to his work and personal life and is worse 
than contemplated by a noncompensable disability rating.

The veteran testified at his December 1998 Board hearing that 
he had undergone an October 1998 hearing examination at the 
Iowa City VA Medical Center which disclosed worsened left ear 
hearing acuity.  Records of that examination have not been 
associated with the claims file.  The VA has constructive 
knowledge of VA medical records notwithstanding whether they 
are included as evidence in a veteran's claims file at the 
time of a VA decision.  See Bell v. Derwinski, 2 Vet. App. 
611, 612-613 (1992) (the VA has constructive, if not actual, 
knowledge of records generated by the VA); Murincsak v. 
Derwinski, 2 Vet. App. 363, 372-373 (1992) (when the VA has 
knowledge of relevant records, the Board must obtain these 
records before proceeding with the appeal).  Therefore, 
because the VA is on notice of the existence and relevance of 
medical records pertaining to the veteran's October 1998 
audiological examination, the RO should locate the records 
and associate them with the claims file.

Revised schedular rating criteria for ear and hearing 
disabilities have been in effect since June 10, 1999.  See 
38 C.F.R. § 4.85-87 (64 Fed. Reg. 25202, 25206-25210 (May 11, 
1999)).  Where a law or regulation changes after a claim has 
been filed or reopened, but before the conclusion of the 
administrative or judicial appeal process, the applicable 
provision is the one most favorable to the veteran.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, where 
the amended regulations expressly provide an effective date 
and do not allow for retroactive application, the veteran is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  Rhodan v. West, 12 
Vet. App. 55 (1998); see also 38 U.S.C.A. § 5110(g) (West 
1991).  Therefore, the RO must evaluate the veteran's claim 
for an increased rating from June 10, 1999, under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
is most favorable to his claim, if indeed one is more 
favorable than the other.

Furthermore, at his personal hearing in December 1998, the 
veteran indicated that there had been a slight decrease in 
his hearing which he asserted was documented during the 
course of an October 1998 examination.  Since the veteran has 
asserted that his hearing loss has worsened since his last VA 
examination, the Board finds that a new examination is in 
order.  

In consideration of the foregoing, it is the opinion of the 
Board that further development of the case is necessary to 
provide the veteran due process of law and full consideration 
of this appeal.  Accordingly, this case is REMANDED for the 
following action:

1.  The RO should obtain and associate 
with the claims file all Iowa City VA 
Medical Center records pertaining to the 
veteran's October 1998 audiological 
examination.

2.  The RO should arrange for the veteran 
to undergo VA ear disease and 
audiological examinations to determine 
the nature and extent of current 
disability associated with the veteran's 
left ear.  The claims file and a copy of 
this REMAND must be made available to the 
examiner for review at the time of the 
examinations.

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
aforementioned development has been 
completed fully.  Incomplete development 
should be corrected.

4.  The RO should readjudicate the 
appealed claim pursuant to both current 
and former rating standards.  If the RO 
does not grant the benefit sought it 
should so notify the veteran and his 
representative, provide supplemental 
statements of the case and afford 
adequate opportunity for response before 
returning the record to the Board for 
further review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran may submit additional evidence he 
would like to be considered in connection with the current 
appeal.  However, he need not take action until otherwise 
notified.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


